PER CURIAM.
Reilly v. State, case number 1D11-0088, an appeal from judgment and sentence in the Circuit Court for Leon County, was dismissed when counsel failed to timely file an initial brief. We grant the instant peti*521tion alleging ineffective assistance of appellate counsel and reinstate case number 1D11-0088. Jurisdiction is relinquished to the lower tribunal for 20 days from issuance of mandate in this cause to permit Reilly to move the trial court for appointment of counsel in the direct appeal at public expense. Reilly or his attorney shall ensure completion of the record on appeal within 50 days of return of jurisdiction to this court. Appellant’s initial brief in case number 1D11-0088 shall be filed within 30 days of completion of the record.
PETITION GRANTED.
DAVIS, LEWIS, and MAKAR, JJ., concur.